WILSON, J.
Plaintiff recovered a money judgment in the superior court against defendant. Pursuant to section 2422 of ■ the- Civil Code, a charging order was issued charging defendant’s interest in a partnership with payment of the judgment.
Plaintiff made a motion for an order for the foreclosure and sale of defendant’s interest in the partnership under the charging order. The motion was denied and plaintiff has appealed from the order. After the appeal was taken the judgment on which the charging order was based was reversed by *826this court. (Cameron v. Cameron, 88 Cal.App.2d 585 [199 P.2d 443].) Since the reversal of the judgment removes the basis for the charging order the appeal from the order denying foreclosure thereof is now moot.
Appeal dismissed.
Moore, P. J., and McComb, J., concurred.